DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final Office action.  Claims 1-20 are pending in this application and have been rejected below.
The claims 2, 12 are eligible under 35 USC 101 in light of Applicant’s claims and remarks (16/249,567, 2/18/20, pages 10-11). In particular, the claims 2, 12 are not directed to an abstract idea, at Step 2A, Prong 2, as the claims have a practical application where there is an improvement to another technology or technical field and/or using the judicial exception in a meaningful way beyond linking to a particular technological environment. The claim 1 has a first network device and a second next work device; delay times are associated with values from the respective devices, and then information is delivered via a network to the network devices based on the delayed times, and a data structure of values is delivered to one or more of the network devices that includes only a respective portion of the updated data structure that has been updated. Applicant points out on Remarks 15/962,013, 12/12/19, pages 13-15 how less communications/network resources are used as a result of only delivering the changed portions and this is also discussed in paragraph 42 of the specification of 15/962,013.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a statutory category – a system.
Step 2A, Prong One - The claim 1 recites instructions executed by the computer to: obtain a first value (i.e. price) of a first type (priority) and a second value of the first type (price from another party); populate a data structure (i.e. orders) with values of the first type (e.g. prices/quantities/priorities of orders) and values of a second type (e.g. prices/quantities/priorities of orders – sell, buy); assign delay times based on values of the “first type” and the “second type” and a “third type”; initiate delivery of information in the data structure to be reflective of the assigned delay times and send information to a first party (at a first delay time) and same information sent to a second party (at a second delay time). 
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions). Essentially, messages regarding prices to buy and sell at with priorities for some parties are exchanged. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two – MPEP 2106.05 - This judicial exception is not integrated into a practical application. In particular, the claim recites additional element: using a server to perform each step. The preamble recites an aspirational “reducing resource usage via dynamic dissemination of information to network devices”, however, there are no other limitations explaining this, let alone what the resources are or how they are reduced. Turning to the other additional elements recited, the server programmed with computer program instructions, where the delivery of the data structure information is “via a network device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). To the extent that there are multiple “network devices” this is viewed as “field of use” (MPEP 2106.05h) as multiple parties would each have a computer to share information on buying and selling and/or trades. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. The claim is broad enough to state that the “delay” times are based on priorities relative to different values, such as prices. The claim is driven by rules of sending information (prices/bids) based on economic considerations, and not based on a technical problem. The claim is directed to an abstract idea. Examiner notes: If the timing/delays were based on detecting distance of network devices from the server or detected signal strength (paragraph 31) that would be more helpful for a practical application to be found. Applicant could also copy things that made related 16/249,567 eligible.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processors programmed with computer program instructions”, “network,” and “network device”, is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and “field of use” (MPEP 2106.05h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The limitations in claim 1 of obtain first value of a first type “from a first network device” and a second value of the first type “from a second network device”; and initiate delivery of information is also a conventional computer function (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Independent claim 11 is rejected for similar reasons as claim 1. First, claim 11 is directed to an article of manufacture, which is a statutory category. Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 11 also recites additional limitations of “non-transitory computer readable medium… comprising instructions that cause one or more processors”, but is viewed as “apply it on a computer” at step 2a, prong 2 and step 2b. 
Claims 3-6, 9-10, 13-16, and 19-20 further narrow the abstract idea of “certain methods of organizing human activity” (commercial or legal interactions) – having different updates based on acceptance (claims 3, 13); updating information by removing second-type values (i.e. offers) when conditions (time; number of values) are satisfied (claim 4-6, 14-16); updating information based on priorities (claims 9, 19); updating information includes changes (Claims 10, 20).
Claims 7-8 and 17-18 have a final step of “ceasing” delivery of information; however, this is broad enough to include the concept of not letting a party have access to a trade/offer if another entity has accepted/completed the offer. Thus, it is viewed as narrowing the abstract idea at this time.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 9, 11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478).  
Concerning claim 1, Katsuyama discloses:
A system for reducing resource usage via dynamic dissemination of information to network devices (Katsuyama – See par 82, FIG. 2 - FIG. 2 provides a data flow diagram illustrating data flows between the TLL server 220 and POP 210 and its affiliated entities for TLL market data dissemination and trading order execution within embodiments of the TLL. Within embodiments, a TLL server 220, its affiliated and/or independent POP 210, a market center 240, market participants 202a-n, HFT participant 202x, TLL database 219, and/or the like, may interact via a communication network (e.g., Internet, communication network, payment processing network, telephonic network, cellular network, wireless local area network, 3G/4G network, etc.) for market data updates and/or trading order requests; See par 216 - pre-processing may further reduce the computational cost of the Book Recheck.) based on priority and acceptance monitoring (Katsuyama – See par 325 -  the market may set a "threshold price" at which orders can make their participants eligible to access certain information about orders on the opposite side; See par 299 -  The features and embodiments of the TLL discussed herein increase network efficiency by reducing data transfer requirements the use of more efficient data structures and mechanisms for their transfer and storage), the system comprising: 
a server that comprises one or more processors programmed with computer program instructions that, when executed, cause the computer system (Katsuyama – see fig. 2 – 210, 220, 240; communications with HFT (High-frequency trader) and market participants 202; see par 262 - These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations. One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources).
obtain a first value of a first type from a first network device and a second value of the first type from a second network device (Katsuyama – see fig. 2 – 210, 220, 240; communications with HFT (High-frequency trader) and market participants 202; See par 90, FIG. 2 – see bids/orders 215, 201 going to market center 240; In one implementation, the POP 210 may receive the received bidding/offering requests (e.g., 209, 214, etc.), e.g., via a communication link such as a cable connection, etc., and submit the trade orders including the bidding/offering data 215 to the TLL 220 for execution, and/or being routed from TLL to the market center (e.g., another exchange, etc.) 240 for execution.); 
populate a data structure with first-type values (paragraph 19 of spec - For example, a value of a first type may be an offer value from a network device 104. Katsuyama – See par 106 - In further implementations, the TLL may match and/or prioritize orders according to a variety of factors, e.g., price, display, broker, time priority, etc. The best priced order in the Order Book (disclosing a “data structure”) may have precedence over all other orders; See par 136 - For example, passive order book arbitrage may occur when an intermediary has the most up to date market data and leaves a previously submitted order resting passively at an inferior price on an exchange (or other market center) anticipating that the order may be executed by a slower participant with stale market data entering an aggressive order.) and second-type values, wherein the first-type values that are populated into the data structure include the first value and the second value (paragraph 20 of spec - In addition to obtaining the value of the second type (for example, an offer value), the server 102 may also obtain a quantity value (for example, included in the data of the second type) corresponding to the offer value. The quantity value may correspond to a quantity of a particular product that the entity of the network device 104 is willing to sell at a particular offer value. Katsuyama - see par 212 - However, if no single order or multitude of orders satisfies the minimum quantity condition of the inbound order, the inbound order may not execute and instead may be posted to the order book. Once such an order is posted to the order book, it may only execute passively against a single new inbound counterparty order that satisfies its minimum quantity condition in total; See par 106 - In further implementations, the TLL may match and/or prioritize orders according to a variety of factors, e.g., price, display, broker, time priority, etc. The best priced order in the Order Book may have precedence over all other orders; See par 225 – looking at whether order book contains sufficient interest to satisfy the minimum quantity instruction); 
based on the first-type values populated in the data structure, assign delay times to the first-type values based on priorities associated with the first-type values such that:
(i) a first delay time is assigned to the first value of the first-type values based on the first value being associated with a first priority of the priorities (par 32 of spec - then the server 102 may assign a higher priority to network device 104a than network device 104c. In addition to using the time at which a value was obtained from a network device 104 to determine a priority of a network device 104, the network devices 104 may also be prioritized based on a distance of the network device 104 from the server 102, a received signal strength from the network device 104, a likelihood that the network devices 104 will accept an offer value or a bid value for transacting a product (for example, based on recent historical information such as historical volume traded by the network devices), historical volume traded by the network devices 104, a type of an order (for example, limit order, hidden order, and/or iceberg order) associated with the values obtained from the network devices 104, etc.
Katsuyama – See par 64 – In this case, if the sum of the latency from the market center 120 to the “point of presence” (POP) 110 (e.g., additional latency introduced by requiring market center 120 to publish market data including last trade feeds via the POP, etc.) and the latency from the point of presence to a second venue (e.g., additional latency introduced by requiring HFT participant to submit orders via the POP, etc.) is greater than the latency from the market center 120 to the second venue, orders from the market center may safely be routed to the second venue without interference from HFT participants. By introducing additional latency into the system, the unfair advantage of latency arbitrage is reduced. See par 325-326 – market may set a “threshold price” at which orders make their participants eligible to access certain information about orders on the opposite side; see also, alternative par 328 - the larger the size of a party's order is, the less likely that party is fishing for trade information or engaging in unfair trade practice; therefore, the threshold price requirement for that party may be more relaxed. On the other hand, for market participants with small orders, the threshold price requirement may be more stringent), 
(ii) a second delay time is assigned to the second value of the first-type values based on the second value being associated with a second priority of the priorities (Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; see par 331-332 – more aggressive order prices are given more information and rewards of access).
Katsuyama discloses having latency introduced to outgoing market data updates (See par 33) and to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). However, though Katsuyama separately discloses different latencies of market information to different traders/devices (See par 73) and separately discloses changing access by looking at differences in prices (See par 331-332), the second delay time in par 331-332 is at a value of infinity. 
Mannix, in combination with Katsuyama discloses the next limitations of having different delay times (other than infinity), as well as third values of delay time:
(ii) a second delay time is assigned to the second value of the first- type values based on the second value being associated with a second priority of the priorities.” (Mannix – See par 38 - Financial market 120 may also contain queue 150 (e.g., a queue process, temporal buffer, etc.) designed to receive transaction messages 130 and impose, for example, a random delay on the transaction messages 130 or on the orders or order commitments before exposing orders or order commitments contained in transaction messages 130 to market 170. Market 170 may match open orders (e.g., a buy order with a sell order); See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240);
(iii) a third delay time is assigned to a third value of the first-type values based on the third value being associated with a third priority of the priorities, each of the first, second, and third delay times being different from one another, and each of the first, second, and third priorities being different from one another (See MPEP 2144.04 – “duplication of parts” – this limitation just adds a third delay time – mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Mannix – See par 59- In an embodiment, verification of the one or more orders or order commitments may be performed to confirm the opened one or more orders or order commitments have not been altered and/or still reflect traders' 110 intent when sending the transaction messages 130. In an embodiment, the orders or order commitments may be protected from disclosure to a third party and/or other parties for the duration of the delay or longer; See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240).
Katsuyama in combination with Mannix discloses:
initiate delivery of information included in the data structure to be reflective of the assigned delay times (See Mannix above – using delay algorithm to calculate a delay amount - See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240.), and send, via a network, the information to network devices, such that (i) the information is sent, via the network, to the first network device associated with the first value after the first delay time (Katsuyama 20160078538 – disclosing different delays for different parties - par 78 - For example, the transmission time of order 2 132 from broker 125 to the data center 2 120b may be 89 ms; and the transmission time latency (e.g., additional cable length, circuit resistance, etc.) caused by the POP access point 110 may comprise the time transmission of Market Data 135 from TLL 122a to the POP 110 to HFT 121, e.g., 30 ms, and the time transmission from the HFT 121 to data exchange B 122b, e.g., 60 ms, which may result in a total latency of 90 ms. In one implementation, the POP and/or TLL may not need to estimate, measure and/or signal the timing when an order is sent and/or received; instead, the physical configuration of POP may incur the additional latency as discussed above; see par 331-332 - In this manner, information is provided to participants based on, and in proportion to, their demonstrated, committed willingness to trade), and (ii) the information is sent, via the network, to the second network device associated with the second value only after the second delay time, the second delay time being greater than the first delay time, wherein the first value of the first type and the second value of the first type are obtained from the first and second network devices, respectively, to perform the populating of the data structure, and wherein the information sent to the first network device after the first delay time and to the second network device after the second delay time includes the values of the first type and the values of the second type included in the data structure (Mannix – See par 38 - Financial market 120 may also contain queue 150 (e.g., a queue process, temporal buffer, etc.) designed to receive transaction messages 130 and impose, for example, a random delay on the transaction messages 130 or on the orders before exposing orders contained in transaction messages 130 to market 170; See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240) 
Both Katsuyama and Mannix are directed to routing trade/purchase requests for exchanges over a communications network (See Katsuyama Abstract, par 33; Mannix Abstract), and thus are analogous art to the claimed invention. 1) Katsuyama discloses having latency introduced to outgoing market data updates (See par 33) and to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). Mannix (par 58-59) improves upon Katsuyama by explicitly adjusting delays in response to current market observations and price movements [which is what the “first value,” “second value” can represent]. One of ordinary skill in the art would be motivated to further include explicitly changing values of delay for messages to efficiently improve upon the altering of access to information based on threshold prices in Katsuyama.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having latency introduced to outgoing market updates (par 33) and granting access to market data/orders in Katsuyama to further explicitly include adjusting delay values based on price movements as disclosed in Mannix, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 11, Katsuyama discloses:
A non-transitory computer readable medium for reducing resource usage via dynamic dissemination of information to network devices based on priority and acceptance monitoring comprising instructions that cause one or more processors, when executed, to (Katsuyama – see par 262 - These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations. One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources).
The remaining limitations in claim 11 are similar to claim 1. Claim 11 is rejected for the same reasons as claim 1.

Concerning claim 3, Katsuyama in combination with Singer discloses:
The system of claim 1, wherein the server for the exchange or trading platform is caused to: 
update the data structure by removing the value of the second-type values and the first value or the second value of the first-type values from the data structure based on the value of the second-type values being accepted by the first network device or the second network device (Katsuyama See par 70 - the market center may use direct proprietary data feeds to update its own market data. In this way, all market participants 102b may be able to receive NBBO (“national best bid and offer prices”) updates 117, and execute bid/offer requests via their trading terminal interface 119, based on the most-up-to-date midpoint peg data; See par 104 – order not marked “all or none” may execute against the liquidity and remain partially unfilled (i.e. order has certain quantity)
In addition, See Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed).
It would be obvious to combine Katsuyama, Mannix, and Singer for the same reasons as discussed above with regards to claim 1.
Claim 13 recites similar limitations as claim 3. Claim 13 is rejected for the same reasons as claim 3.

	Concerning claim 4, Katsuyama discloses:
The system of claim 1, wherein the server for the exchange or trading platform is caused to: 
obtain a condition associated with one or more second-type values (Katsuyama – See par 101-102 - a customer may wish to set conditions on the execution of an order placed with a broker.).
update the data structure by removing the one or more second-type values from the data structure when the condition is satisfied (Katsuyama – See par 118 - an order to sell submitted to the Order Book may be automatically executed by the System to the extent that it is priced at an amount that equals or is less than any order to buy for the same security submitted to the Order Book, and that any specific conditions elected on such order by the submitting Subscriber are satisfied; see par 215 - The TLL implementation may maintain references to the orders being rechecked so that Book Recheck may be performed without removing or reordering the orders in the order book, thereby allowing the orders that are rechecked to fully retain their time priority if not fully filled. These order references may be updated to adapt to both successful and failed recheck attempts, always ensuring that book priority is maintained throughout the process).
Claim 14 recites similar limitations as claim 4. Claim 14 is rejected for the same reasons as claim 4.

Concerning claim 5, Katsuyama discloses:
The system of claim 4, wherein the condition is satisfied when the one or more second-type values is included in the data structure for a predetermined amount of time Katsuyama – See par 101 - a customer may wish to set conditions on the execution of an order placed with a broker; see par 102 – the TLL may provide an UI to allow a broker's customer to set discretionary settings 407 directly with the market. These settings may indicate when the customer intends to trade based on one or more of the following factors: strategy type, average daily volume, order size as compared to average daily volume, minimum fill size, notional value, price, minimum trade size, discretionary price, and/or urgency, order type and/or the like).
Claim 15 recites similar limitations as claim 5. Claim 15 is rejected for the same reasons as claim 5.

Concerning claim 6, Katsuyama discloses:
The system of claim 4, wherein the condition is satisfied when the one or more second-type values has been delivered to one or more network devices associated with a predetermined number of first-type values (Katsuyama – see par 105 -  If there is sufficient combined liquidity to execute the order at a price no less favorable to the market participant than the specified price, the order may be partially executed at the TLL and partially routed to other trading venues such that the minimum quantity will be filled by the executed part of the order and the routed part of the order. It is possible the one or more of the routed orders will be partially filled, or not filled at all, so unlike the traditional AON order type, the Synthetic AON order is executed on a "best efforts" basis).
Claim 16 recites similar limitations as claim 6. Claim 16 is rejected for the same reasons as claim 6.

Concerning claim 9, Katsuyama discloses:
The method of claim 1, further comprising: 
obtaining a third value of the second-type values (par 20 of spec – second type can be “offer value”, “quantity value” – Katsuyama – See FIG. 2, par 83 - various market participants 202a-n may communicate with a market center 240 for trading orders such as a bidding and/or offering request 201a-b. In one implementation, such market participants may include, but not be limited to individual traders, brokers, portfolio managers, and/or the like; see par 53 – system may make “quantity” of order condition into different tiers.); 
updating the information by adding the third value to the data structure (Katsuyama – see par 124-127 – offer to sell 1,000 shares of XYZ; offer to sell 2,000 shares; order A from investor 614 to purchase 1,000 shares; par 127 – trade report B can be used as signal; so system can add latency to HFT 606); and 
initiating delivery of the updated information to be reflective of the assigned delay times (Mannix – See par 38 - Financial market 120 may also contain queue 150 (e.g., a queue process, temporal buffer, etc.) designed to receive transaction messages 130 and impose, for example, a random delay on the transaction messages 130 or on the orders or order commitments before exposing orders or order commitments contained in transaction messages 130 to market 170. Market 170 may match open orders (e.g., a buy order with a sell order); See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240), and sending, via the network, the updated information to the network devices such that (i) the updated information is sent to the first network device associated with the first value after the first delay time (Katsuyama 20160078538 – par 78 - For example, the transmission time of order 2 132 from broker 125 to the data center 2 120b may be 89 ms; and the transmission time latency (e.g., additional cable length, circuit resistance, etc.) caused by the POP access point 110 may comprise the time transmission of Market Data 135 from TLL 122a to the POP 110 to HFT 121, e.g., 30 ms, and the time transmission from the HFT 121 to data exchange B 122b, e.g., 60 ms, which may result in a total latency of 90 ms. In one implementation, the POP and/or TLL may not need to estimate, measure and/or signal the timing when an order is sent and/or received; instead, the physical configuration of POP may incur the additional latency as discussed above), and (ii) the updated information is sent to the second network device associated with the second value only after the second delay time” (See also Mannix – See par 38 - Financial market 120 may also contain queue 150 (e.g., a queue process, temporal buffer, etc.) designed to receive transaction messages 130 and impose, for example, a random delay on the transaction messages 130 or on the orders or order commitments before exposing orders or order commitments contained in transaction messages 130 to market 170. Market 170 may match open orders (e.g., a buy order with a sell order). See par 58 – delays imposed on transaction messages, order, and/or order commitments; delays may be adjusted in response to market observations; See par 59- In an embodiment, the orders may be protected from disclosure to a third party and/or other parties for the duration of the delay or longer).
It would be obvious to combine Katsuyama and Mannix for the same reasons as discussed above with regards to claim 1.
Claim 19 recites similar limitations as claim 9. Claim 19 is rejected for the same reasons as claim 9.

Claims 2, 7-8, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478), as applied to claims 1, 3-6, 9, 11, 13-16, and 19 above, and further in view of Singer (US 2014/0164202).  
Concerning claim 2, Katsuyama discloses having an adjustable latency (See par 62) and Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). However, though Katsuyama separately discloses different latencies of market information to different traders/devices (See par 73) and separately discloses changing access by looking at differences in prices (See par 331-332), the second delay time in par 331-332 is at a value of infinity.
Mannix discloses:
continuously change the delay times assigned to the first-type values based on an update to the first-type values and the priorities associated with the updated first-type values (Mannix – See par 46 - The PoolQ mechanism may be adjusted to accommodate varying market conditions as they develop, while maintaining continuous and orderly trading. For example, the average PoolQ delay may be set at a very small number, even zero, for normal market conditions. See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240. See par 59 - In 240, after the one or more delays imposed in 230, transaction messages 130 may be opened and one or more orders or order commitments contained in transaction messages 130 may be processed and/or exposed to the financial market).
Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G).). However, Katsuyama and Mannix do not explicitly disclose the limitations:
cease initiation of delivery of the information to a third network device associated with the third value in response to a value of the second-type values, which is included in the information, being accepted by the first network device or the second network device such that the information is not sent to the third network device.
Singer discloses the limitations (Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed.).
Katsuyama discloses disseminating market data (see par 82) and partitioning the order books by “minimum quantity” and consolidating partitions of the order book for execution (see par 220-221). Katsuyama also discloses that “Databases may be consolidated and/or distributed in countless variations through standard data processing techniques. Portions of databases, e.g., tables, may be exported” (See par 294). However, Katsuyama and Mannix do not explicitly disclose:
update the data structure, and deliver, via the network, updated information included in the updated data structure to one or more network devices such that the delivery of the updated information includes only a portion of the data structure that has been updated.
Singer discloses the limitations (Singer see par 35 – An example of a price level transition rule may be "a price level transition occurs when all the quantity at a particular price level disappears; See par 46 - In some embodiments, price level transitions at certain price levels may not trigger distribution of market data. These price level transitions may be disregarded for purposes of distributing market data. In some embodiments, the price level transitions at certain price levels may not even be considered price level transitions for purposes of distributing market data. See par 89 – data on network can be logically separated by subject (for example, prices, orders, or fills); the server 912a and trading terminal 914a can subscribe to and receive data (for example, data relating to prices, orders, or fills) depending on their individual needs. See par 94 - the gateway 920a may include one or more trading applications that distribute market data based on one or more price level transitions. For example, the price server 924a may include a trading application that only transmits a price feed in response to detection of one or more price level transitions. This may reduce the amount of price updates that are sent to the trading device 910a. As a result, the amount of market data that is passed back and/or forth between the gateway 920a and the trading device 910a may be optimally reduced.).
It would be obvious to combine Katsuyama and Mannix. for the same reasons as discussed above with regards to claim 1. In addition, Katsuyama, Mannix, and Singer are directed to routing trade/purchase requests for exchanges over a communications network (See Katsuyama Abstract, par 33; Mannix Abstract; Singer par 26-27), and thus are analogous art to the claimed invention. 1) Katsuyama discloses disseminating market data (see par 82) and partitioning the order books by “minimum quantity” and consolidating partitions of the order book for execution (see par 220-221). Katsuyama also discloses that “Databases may be consolidated and/or distributed in countless variations through standard data processing techniques. Portions of databases, e.g., tables, may be exported” (See par 294). Singer improves upon Katsuyama and Mannix by explicitly disclosing not distributing “stale” (or not current), market data (See Singer par 60). One of ordinary skill in the art would be motivated to further include preventing booking of trades based on information being “stale” to efficiently improve upon the consolidation and exporting of data in Katsuyama to ensure that the system doesn’t inadvertently fill orders/trades that are already completed. 2) Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G). Singer improves upon Katsuyama and Mannix by explicitly disclosing having messages that can include just prices, orders, or fills that a trading terminal desires to see based on their individual needs (See Singer par 89) or messages that can be transmitted at only certain price level transitions (see par 46, 94). One of ordinary skill in the art would be motivated to have a reduced amount of messages in the changing of the order book / trades (e.g. subscription to messages on just fills for individual needs; price updates only when “price level transitions”) to efficiently improve upon the updating in Katsuyama.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having latency introduced to outgoing market updates (par 33) and granting access to market data/orders in Katsuyama and Mannix to further explicitly include refraining from distributing stale information to prevent transactions from being accepted (See par 60) and having updates on just information subscribed to (See Singer par 89) and/or only having price updates at certain points (See Singer par 46, 94) as disclosed in Singer, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 12 recites similar limitations as claim 2. Claim 12 is rejected for the same reasons as claim 2.

Concerning claim 7, Katsuyama discloses having latency introduced to outgoing market data updates (See par 33) and to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). However, though Katsuyama separately discloses different latencies of market information to different traders/devices (See par 73) and separately discloses changing access by looking at differences in prices (See par 331-332), the second delay time in par 331-332 is at a value of infinity. 
Mannix, in combination with Katsuyama discloses the next limitations of having different delay times (other than infinity), as well as third values of delay time:
The method of claim 1, further comprising: 
assigning a third delay time to a third value of the first-type values based on the third value being associated with a third priority of the priorities, the third priority being different from the first priority and the second priority (See MPEP 2144.04 – “duplication of parts” – this limitation just adds a third delay time – mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Mannix – See par 59- In an embodiment, verification of the one or more orders or order commitments may be performed to confirm the opened one or more orders or order commitments have not been altered and/or still reflect traders' 110 intent when sending the transaction messages 130. In an embodiment, the orders or order commitments may be protected from disclosure to a third party and/or other parties for the duration of the delay or longer; See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240.) 
Katsuyama in combination with Mannix discloses:
initiating delivery, via the network, of the information included in the data structure to a third network device associated with the third value, the initiated delivery of the data structure information to the third network device being reflective of the third delay time (See Katsuyama - see par 331-332 - In this manner, information is provided to participants based on, and in proportion to, their demonstrated, committed willingness to trade; See also Mannix above – using delay algorithm to calculate a delay amount - See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240).
Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G).). However, Katsuyama and Mannix do not explicitly disclose the limitations:
ceasing the initiation of delivery of the information to the third network device in response to the data structure being updated with at least one new value of the second type such that the information is not sent to the third network device.
Singer discloses the limitations (Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed.).
It would be obvious to combine Katsuyama, Mannix, and Singer for the same reasons as discussed above with regards to claim 1 and claim 2.
	Claim 17 recites similar limitations as claim 7. Claim 17 is rejected for the same reasons as claim 7. 

Concerning claim 8, Mannix, in combination with Katsuyama discloses the next limitations of having different delay times (other than infinity), as well as third values of delay time:
The method of claim 1, further comprising: 
assigning a third delay time to a third value of the first-type values based on the third value being associated with a third priority of the priorities, the third priority being different from the first priority and the second priority (See MPEP 2144.04 – “duplication of parts” – this limitation just adds a third delay time – mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Mannix – See par 59- In an embodiment, verification of the one or more orders or order commitments may be performed to confirm the opened one or more orders or order commitments have not been altered and/or still reflect traders' 110 intent when sending the transaction messages 130. In an embodiment, the orders or order commitments may be protected from disclosure to a third party and/or other parties for the duration of the delay or longer; See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240) 
Katsuyama in combination with Mannix discloses:
initiating delivery, via the network, of the information included in the data structure to a third network device associated with the third value the initiated delivery of the information to the third network device being reflective of the third delay time (See Katsuyama - see par 331-332 - In this manner, information is provided to participants based on, and in proportion to, their demonstrated, committed willingness to trade; See also Mannix above – using delay algorithm to calculate a delay amount - See par 58 - In 230, one or more delays may be imposed on one or more transaction messages 130 and/or orders or order commitments. The one or more delays may use queue 150 and the delays may be calculated using a delay algorithm. The one or more delays may be adjusted in response to market observations [i.e. different priorities… for different delays] such as sudden price movements, unusually high or low trading volume, one-sided order flow, low liquidity, or market volatility. From 230, flow may proceed to 240).
Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G).). However, Katsuyama and Mannix do not explicitly disclose the limitations:
ceasing the initiation of delivery of the information to the third network device in response to a value of the second-type values, which is included in the information, being accepted by the first network device or the second network device such that the information is not sent to the third network device.
Singer discloses the limitations (Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed.).
It would be obvious to combine Katsuyama, Mannix, and Singer for the same reasons as discussed above with regards to claim 1. 
	Claim 18 recites similar limitations as claim 8. Claim 18 is rejected for the same reasons as claim 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478), as applied to claims 1, 3-6, 9, 11, 13-16, and 19 above, and further in view of Melton (US 2016/0104242).  
Concerning claim 10, Katsuyama discloses:
The system of claim 9, wherein the information corresponds to a snapshot of the data structure (Katsuyama – See par 183 - Identical state of the market data known throughout the TLL has multiple benefits. For example, on certain transactions like trades, the TLL may label the market data state on the trade message by noting the message identifier (sequence number) of the market data state update on the trade. (e.g. Trade 15 happened and Quote 52 represents the current market state). This may be a convenient and efficient way to identify the market state at a particular time); See par 331 - Updates to the order data will continue to be disseminated to the participant until the participant's order is no longer eligible to receive data, either due to execution or cancellation of the order or due to changes in the threshold price) and the updated information corresponds to a change in the snapshot of the data structure (Katsuyama – See par 95-96 – non-HFT participants may receive market updates via consolidated market data feeds which may have relative latencies; market center may update the current bid).
Katsuyama discloses that a “quote update” can be sent (See par 137). It is not explicitly clear if the entire order book is also sent. Katsuyama and Mannix do not explicitly disclose a “snapshot” as recited in claim 10 with the remaining limitations.
Melton discloses:
The method of claim 8, wherein the information corresponds to a snapshot of the data structure, and the updated information corresponds to a change in the snapshot of the data structure (Melton see par 10 - One such form of market activity information may indicate messages received by the venue from market participants relating to an instrument traded on the electronic trading venue. Such messages may relate to, without limitation, orders (e.g., new order requests, cancel requests, replace requests, etc.). Another such form of market activity may indicate messages sent by the venue to the participants relating to an instrument traded on the electronic trading venue. Such messages may relate to, without limitation, market data updates (e.g., credit screened snapshots of the instrument's limit order book, unscreened snapshots of it, etc.; see also par 31 – screened view for market data updates).
Katsuyama, Mannix, and Melton are directed to routing trade/purchase requests for exchanges over a communications network (See Katsuyama Abstract, par 33; Mannix Abstract; Melton Abstract, FIG. 1, par 5 – ensuring electronic trading venues have temporal fairness, based on measurements of data flowing in and out at network level; par 63 – latency floor to remedy temporal fairness issues on an electronic trading venue), and thus are analogous art to the claimed invention. Katsuyama discloses transmitting market data state updates (See par 183, 331, 137). Melton improves upon Katsuyama (US 2016/0078538) and Mannix by explicitly disclosing having screenshots of updates to the market/ order book. One of ordinary skill in the art would be motivated to further include having an explicit “screenshot” to efficiently improve upon the current information provided/accessed in Katsuyama where a snapshot can be provided. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of routing instructions for orders or bids between computing resources with information on “current” order books and a snapshot in Katsuyama, and Mannix to further explicitly include screenshots of updates to market information / order books as disclosed in Melton, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 20 recites similar limitations as claim 10. Claim 20 is rejected for the same reasons as claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Pat. No. 11,037,241 (Application No. 15/962,013) in view of Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478), Singer (US 2014/0164202) as applied here and Katsuyama, Pitio (US 2016/0205174), and Singer applied in the art rejection of 1/26/21 in 15/962,013. 
Claim 1-2 is rejected over claim 1 of the ‘241 patent. These claims recite the similar substantive limitations. Claim 1 recites that the method is implemented by server executing computer program instructions in the preamble. This is disclosed by Katsuyama. Claim 1 of ‘241 now recites the delay times that are different are different by a “magnitude.” Any differences are disclosed by the prior art references. The claims here are even broader than the claims in 15/962,013 since the claims here are not even limited to being “dynamically and continuously” in claim 2 here for updating the data structure.
Claim 3 is rejected over claim 7 of the ‘241 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claim 4 is rejected over claim 8 of the ‘241 patent. These claims recite the exact same substantive limitations or are obvious in light of the art. The remaining claims are all either recited in the ‘241 or are obvious in light of the prior art rejections above.
This is a provisional nonstatutory double patenting rejection.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. No. 11,037,243 (Application No. 16/249,567) in view of Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478), Singer (US 2014/0164202) as applied here. 
Claims 1-2, 11-12 are rejected over claim 1 of the ‘243 patent. These claims recite the similar substantive limitations. Claim 1 recites that the method is implemented by server executing computer program instructions in the preamble. This is disclosed by Katsuyama. Any differences are disclosed by the prior art references. The claims here are even broader than the claims in ‘243 since the claims here are not even limited to being “dynamically and continuously” in claim 2 here for updating the data structure.
Claims 3-6, 13-16 are rejected over claim 3-6 of the ‘243 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claim 7-8, 17-18 are rejected over claim 11-12 of the ‘243 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claims 9, 19 are rejected over claim 17 of the ‘243 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claims 10, 20 are rejected over claim 18 of the ‘243 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
The remaining claims are all either recited in the ‘243 or are obvious in light of the prior art rejections above.
This is a provisional nonstatutory double patenting rejection.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 11,386,495 (Application No. 17/337,739) in view of Katsuyama (US 2016/0078538) in view of Mannix (US 2013/0297478), Singer (US 2014/0164202) as applied here and Katsuyama, Pitio (US 2016/0205174), and Singer applied in the art rejection of 1/26/21 in 15/962,013. 
Claims 1-2, 11-12 are rejected over claim 1 of the ‘495 patent. These claims recite the similar substantive limitations. Claim 1 recites that the method is implemented by server executing computer program instructions in the preamble. This is disclosed by Katsuyama. Any differences are disclosed by the prior art references. The claims here are even broader than the claims in 17/337,739 as there are only two delay times and two network devices in the ‘495 patent. Claims 3-4 of ‘495 then recite third delay times and third network devices as already recited here in claim 1.
Claims 3, 13 are rejected over claim 5 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claims 4, 14 are rejected over claim 6 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claim 5-6, 15-16 are rejected over claim 7 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claim 7-8, 17-18 are rejected over claim 13-14 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claims 9, 19 are rejected over claim 8 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
Claims 10, 20 are rejected over claim 9 of the ‘495 patent. These claims recite the exact same substantive limitations or are obvious in light of the art.
The remaining claims are all either recited in the ‘013 or are obvious in light of the prior art rejections above.
This is a provisional nonstatutory double patenting rejection.

Claims are rejected on the ground of nonstatutory double patenting over claims from U.S. Patent Nos. 11,037,241; 11,037,243; 11,386,495 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: it appears this application here is just a broader version of the various issued patents; especially the ‘243 (16/249,567 application).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goldstein, “Putting a Speed Limit on the Stock Market,” The New York Times, Oct. 8, 2013 — directed to setting up computing with a tiny delay to prevent the fastest traders from getting a jump on everyone else (See page 3).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619